Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 14, 17-30 and 32-35 have been allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments AND amendments file Aug. 19, 2022 with respect to cited prior art rejections have been fully considered and are persuasive. The rejections have been withdrawn.
          There is neither motivation nor rationale for why one of ordinary skill in the art would use these a truck unloader with a nestable gripper and/or a combination of a probe, shoehorn and fan section to unload trucks with an End of Arm Tool (EoAT).  Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The invention allows for a wider conveyor and larger gripping area which respectively enhances “frictional engagement” and gripping force. The improved EoAT handles a wider variety of sized and shaped cargo as well as larger cargo.  
Applicants publication US 2018/0118476 lacks the combination of bearing rails, sliders, linkage assemblies, and cam rails which are on opposite sides of an EoAT-conveyor. 
Wicks US 2018/0111765 discloses a gripper that bridges a conveyor via a pivoting linkage assemblies but lacks bearing rails, sliders, linkage assemblies, and cam rails-lacks the ability to nest the gripper below the surface of the conveyor, taking up valuable space over the conveyor and reducing heights the EoAT can reach inside enclosed trucks or trailers. Therefore relevant references lack the improved ability to nest a gripper that spans a conveyor. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652